UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1 )* nFinanSe Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 65338C 10 9 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X ]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18ofthe Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall besubject to all other provisions of the Act (however, see the Notes). Page2of 10 Schedule 13G/A CUSIP NO. 65338C 10 9 1. Names of Reporting Persons 5 Star Partnership, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X 3. SEC USE ONLY 4. Citizenship or Place of Organization Texas Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 1,016,124* 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,016,124* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,016,124* 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o 11. Percent of Class Represented by Amount in Row (9) 9.9* 12. Type of Reporting Person (See Instructions) PN * Percentage is based on 9,542,887 shares of common stock of nFinanSe Inc. outstanding as of February 11, 2010, based on information supplied by the Issuer. Page3of 10 Schedule 13G/A CUSIP NO. 65338C 10 9 1. Names of Reporting Persons 1162 Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b)X 3. SEC USE ONLY 4. Citizenship or Place of Organization Texas Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 1,016,124* 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,016,124* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,016,124* 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o 11. Percent of Class Represented by Amount in Row (9) 9.9* 12. Type of Reporting Person (See Instructions) OO * Percentage is based on 9,542,887 shares of common stock of nFinanSe Inc. outstanding as of February 11, 2010, based on information supplied by the Issuer. Page4of 10 Schedule 13G/A CUSIP NO. 65338C 10 9 1. Names of Reporting Persons Donald A. Harris 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC USE ONLY 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 48,060 6. Shared Voting Power 968,745* 7. Sole Dispositive Power 48,060 8. Shared Dispositive Power 968,745* 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,016,805* 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o 11. Percent of Class Represented by Amount in Row (9) 9.9* 12. Type of Reporting Person (See Instructions) IN * Percentage is based on 9,542,887 shares of common stock of nFinanSe Inc. outstanding as of February 11, 2010, based on information supplied by the Issuer. Page5of 10 Schedule 13G/A CUSIP NO. 65338C 10 9 Reference is hereby made to that statement on Schedule 13G filed with the Securities and
